Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on May 17, 2022.  Claims 8, 9, 11 and 16 are cancelled, Claims 21-24 are newly added and Claims 1-7, 10, 12-15 and 17-24 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive from Claim 22 and the mechanical fastener of Claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,241,221 to Russell (Russell).

    PNG
    media_image1.png
    591
    657
    media_image1.png
    Greyscale

Regarding Claim 1:  Russell discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. A) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. A); a second wall (See Annotated Fig. A) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. A) coupled between the first wall and the second wall, the first wall, the second wall, and the third wall defining an opening (See Annotated Fig. A) extending along a circumferential length of the body portion, the body portion configured to receive the cable within the opening; a first end (See Annotated Fig. A); and a second end (See Annotated Fig. A), wherein: the first wall, the second wall, and the third wall extend between the first end and the second end, and the first end is spaced apart from the second end; and a first retention structure (See Annotated Fig. A) coupled to the first wall, the first retention structure movable between a first orientation (See Annotated Fig. A), in which the first retention structure extends substantially perpendicular to the third wall, and a second orientation (See Annotated Fig. A), in which the first retention structure extends substantially parallel to the third wall, the first retention structure configured to retain the cable within the opening when the first retention structure is in the second orientation.
Regarding Claim 2:  Russell discloses a support structure of claim 1, wherein, in the first orientation (See Annotated Fig. A), the first retention structure extends substantially parallel with the first wall.
Regarding Claim 3:  Russell discloses a support structure of claim 1, wherein, in the second orientation (See Annotated Fig. A), the first retention structure extends substantially perpendicular to the first wall.
Regarding Claim 4:  Russell discloses a support structure of claim 1, comprising a second retention structure (See Annotated Fig. A) coupled to the second wall, the second retention structure movable between a third orientation (See Annotated Fig. A), in which the second retention structure extends substantially perpendicular to the third wall, and a fourth orientation (See Annotated Fig. A), in which the second retention structure extends substantially parallel to the third wall, the second retention structure configured to retain the cable within the opening when the second retention structure is in the fourth orientation.
Regarding Claim 6:  Russell discloses a support structure of claim 4, wherein: the first wall (See Annotated Fig. A) is spaced apart from the second wall (See Annotated Fig. A) by a first distance (see space between walls in the cross-sectional view of Annotated Fig. A), and when the first retention structure is in the first orientation and the second retention structure is in the third orientation, the first retention structure is spaced apart from the second retention structure by a second distance greater than or equal to the first distance (See generally Annotated Fig. A).
Regarding Claim 10:  Russell discloses a support structure of claim 1, wherein the first retention structure (See Annotated Fig. A) is integrally formed with the first wall.
Regarding Claim 12:  Russell discloses a support structure of claim 1, wherein: the third wall (See Annotated Fig. A) defines an inner radial side of the body portion, and the opening (See Annotated Fig. A) borders an outer radial side of the body portion.
Regarding Claim 13:  Russell discloses a support structure of claim 1, wherein a surface of the first wall facing the opening is planar (See Annotated Fig. A), a surface of the second wall facing the opening is planar (See Annotated Fig. A), and a surface of the third wall facing the opening is non-planar (See Annotated Fig. A).
Regarding Claim 19:  Russell discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. A) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. A); a second wall (See Annotated Fig. A) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. A) coupled between the first wall and the second wall, the first wall, the second wall, and the third wall defining an opening (See Annotated Fig. A) extending along a circumferential length of the body portion, the body portion configured to receive the cable within the opening; a first end (See Annotated Fig. A); and a second end (See Annotated Fig. A), wherein: the first wall, the second wall, and the third wall extend between the first end and the second end, and the first end is spaced apart from the second end; and a first retention structure (See Annotated Fig. A) selectively movable between a first orientation (See Annotated Fig. A) and a second orientation (See Annotated Fig. A) to selectively retain the cable in the opening.
Regarding Claim 20:  Russell discloses a support structure of claim 19, wherein the cable is only retained in the opening when the first retention structure is in the second orientation (See Annotated Fig. A).
Claim(s) 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 944227 (DE 227).

    PNG
    media_image2.png
    991
    588
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    267
    648
    media_image3.png
    Greyscale

Regarding Claim 14:  DE 227 discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. B) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. B); a second wall (See Annotated Fig. B) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. B) coupled between the first wall and the second wall, wherein: the first wall, the second wall, and the third wall define an opening (See Annotated Fig. B) extending along a circumferential length of the body portion, the body portion is configured to receive the cable within the opening, a surface of the first wall facing the opening is planar (See Annotated Fig. B), a surface of the second wall facing the opening is planar (See Annotated Fig. B), and a surface of the third wall facing the opening is non-planar (See Annotated Fig. B); and a first retention structure (See Annotated Fig. B) coupled to the first wall and configured to retain the cable within the opening, wherein the first retention structure comprises a first planar surface (See Annotated Fig. C), a second planar surface (See Annotated Fig. C), and a third non-planar surface (See Annotated Fig. C – See also the arcuate shape better shown in Annotated Fig. A) extending between the first planar surface and the second planar surface.
Regarding Claim 15:  DE 227 discloses a support structure of claim 14, wherein the first retention structure is movable between a first orientation (See Annotated Fig. B), in which the cable is not retained by the first retention structure, and a second orientation (See Annotated Fig. B), in which the cable is retained by the first retention structure.
Regarding Claim 17:  DE 227 discloses a support structure wherein the first retention structure (See Annotated Fig. B) is integrally formed with the first wall (See Annotated Fig. B).
Regarding Claim 18:  DE 227 discloses a support structure wherein: the third wall defines an inner radial side (See Annotated Fig. B) of the body portion, and the opening (See Annotated Fig. B) borders an outer radial side of the body portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of DE 227.
Regarding Claim 5:  Russell does not disclose the first and second retention members having axes that are substantially parallel in the second and fourth orientation.  However, DE 227 teaches wherein the first retention structure (See Annotated Fig. B) extends along a first retention structure axis (See Annotated Fig. B and the direction the retention structure is extending) when the first retention structure is in the second orientation, the second retention structure extends along a second retention structure axis (See Annotated Fig. B and the direction the retention structure is extending) when the second retention structure is in the fourth orientation, and the first retention structure axis and the second retention structure axis are substantially parallel (See Annotated Fig. C).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell by using first and second retention structures similar to that taught by DE 227 to lock the rope or cable to the device in such a way to prevent pinching and over-compression of the rope or cable.
Regarding Claim 7:  Russell does not disclose the first and second retention members being co-planar in the second and fourth orientations.  However, DE 227 teaches wherein when the first retention structure (See Annotated Fig. B) is in the second orientation and the second retention structure (See Annotated Fig. B) is in the fourth orientation, the first retention structure is co-planar (See Annotated Fig. C) with the second retention structure.
Regarding Claim 21 and 24:  Russell discloses wherein the first retention structure comprises a first planar surface (See Annotated Fig. A) and a second planar surface (See Annotated Fig. A) but does not disclose a third non-planar surface extending between the first and second planar surfaces.  However, DE 227 teaches a third non-planar surface (See Annotated Fig. C – See also the arcuate shape better shown in Annotated Fig. A) extending between the first planar surface and the second planar surface.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell by using first and second retention structures similar to that taught by DE 227 to lock the rope or cable to the device in such a way to prevent pinching and over-compression of the rope or cable.
Regarding Claims 22 and 23:  Russell discloses a support structure wherein the first and second retention structures are integrally part of the body.  Russell does not disclose coupling the first and second retention structures using adhesives or mechanical fasteners.  Nonetheless, such modifications are merely coupling elements together that are otherwise shown to be integral formed.  Such modifications are routine.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.   Here, Russell discloses first and second retention structures are integrally part of the body and does not disclose separate retention structures that are adhered or mechanically fastened to the body.  It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the invention to connect separated retention members to the body using adhesives or mechanical fasteners to enable a user to more easily replace such elements in the event of damage.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-7, 10, 12, 13 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 17, 2022, have been fully considered but they are not persuasive, with respect to Claims 14, 15, 17 and 18.
Applicant argues that DE 227 does not disclose a third non-planar surface extending between the first and second planar surfaces.  Examiner disagrees.  Annotated Fig. C has been provided for clarity and shows Examiner’s interpretation.  DE 227 discloses a first and second planar surface.  A non-planar surface (See the Figures 1 and 3 of DE 227) show the retention structures (13) that have arcuate profiles which are defined by the third non-planar surface that extends between the first and second planar surfaces.  As such, amended Claims 14, 15, 17 and 18 do not overcome DE 227.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2100569.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632